

CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (this “Agreement”) is entered into as of December 19,
2007 by and between Mark Maron (the “Consultant”) and Sionix Corporation, a
Nevada corporation (the “Corporation”). The foregoing parties are sometimes
referred to hereinafter individually as a “Party” or collectively as the
“Parties.”


WHEREAS, the Corporation believes that the Consultant’s service, experience,
contacts and knowledge are valuable to the Corporation in connection with its
business; and


WHEREAS, the Corporation desires to engage the Consultant on a non-exclusive
basis, and the Consultant desires to be engaged by the Corporation, to provide
the consulting services described herein.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties do hereby
covenant and agree as follows:


1. Engagement. The Corporation hereby agrees to engage the Consultant and the
Consultant hereby accepts such engagement, on a non-exclusive basis, upon the
terms and subject to the conditions hereinafter set forth. The Consultant agrees
to be available as needed up to two (2) business days per week to the
performance of his duties and responsibilities hereunder. Subject to Section 8
hereof the Consultant shall not be prohibited from engaging in any other
business or endeavor , including, without limitation, as an officer, director,
manager, member, partner or stockholder of any other entities.


2. Term of Engagement. Subject to Section 7, the term of the Consultant’s
engagement pursuant to this Agreement shall commence on and as of the date
hereof (the “Effective Date”), and shall terminate on December 19, 2008 (the
“Initial Term”). This Agreement shall automatically renew for an additional one
(1) year period (the “Successive Term”), unless either Party shall notify the
other in writing of its intent not to renew at least sixty (60) days prior to
the expiration of the Initial Term. In this Agreement the word “Term” shall
refer to the Initial Term and the Successive Term, if any.


3. Authority; Services. During the Term, the Consultant will have the title
“Special Adviser” and report directly to the Chief Executive Officer of the
Corporation, except as otherwise provided herein, and shall provide strategic
advisory services, including (a) the preparation of a strategic plan for the
Corporation and the evaluation of its strategic alternatives, which alternatives
may include joint ventures or other strategic partnerships and alliances,
licensing agreements, leasing agreements or the sale of all or part of the
Corporation, and (b) the selection of any advisors or financiers in connection
with any strategic transaction, (c) identifying and preparing analyses of
businesses that are competitive with the Corporation, and (d) such other
services as the Consultant and the Chief Executive Officer shall mutually
determine.
 
4. Independent Contractor Status. Consultant is an independent contractor and
not an employee of Corporation for any purpose whatsoever, including state and
federal taxes and workers' compensation insurance, but is an independent
contractor. Neither this Agreement, the relationship created between the parties
hereto pursuant to this Agreement, nor any course of dealing between the parties
hereto is intended to create, or shall create, an employment relationship, a
joint venture, partnership or any similar relationship. Consultant does not
have, nor shall Consultant hold out Consultant as having, any right, power, or
authority to create any contract or obligation, either express or implied, on
behalf of, in the name of, or binding upon Company, or to pledge Company's
credit, or to extend credits in the name of Company.
 

--------------------------------------------------------------------------------


 
5. Nature of Consultant's Relationship to Company. Consultant is engaged in
Consultant's own business independent of the Company, and the nature of
Consultant's independent contractor relationship with the Company shall be
further defined as follows:
 
(a) State and Federal Taxes. Company will not withhold any monies for any state,
local or federal taxing authorities from compensation earned by Consultant
pursuant to this Agreement. Company shall prepare and file a Form 1099 with the
Internal Revenue Service ("IRS") reporting the compensation paid to Consultant.
 
(b) Fringe Benefits. Consultant shall receive no fringe benefits under this
Agreement whatsoever, and accordingly, shall receive no insurance benefits,
disability income, vacation, holiday pay, sick pay, expense reimbursement, or
any other benefits. 
 
(c) Workers' Compensation. Company shall not provide workers' compensation
coverage for Consultant or Consultant's Agents. Any and all workers'
compensation coverage shall be the sole responsibility of Consultant.
 
(d) Hours. Consultant shall not be required to work any specified hours or
specified days. 
 
(e) Licensing/Insurance. Consultant shall obtain and maintain at Consultant's
sole expense any licenses or insurance required by federal, state or local law.
 
(f) Location. During the Term, the Consultant may perform his duties from his
home office or at the Corporation's offices in Irvine, California, at the
discretion of the Consultant.
 
6. Remuneration.
 
(a) Option. In consideration of the services to be rendered hereunder, the
Consultant shall be granted a non-qualified stock option (the “Option”), upon
the Effective Date, to purchase up to an aggregate of 5% of the Corporation’s
outstanding common stock, par value $0.001 per share (the “Common Stock”), on a
fully diluted basis calculated as of the Effective Date (the “Option Shares”),
and exercisable for a period of 5 years at an exercise price of $0.25 per share
(the “Exercise Price”), which Option Shares shall be subject to vesting and
certain adjustments as provided in the Notice of Grant of Stock Option
substantially in the form attached hereto as Exhibit A (the “Grant Notice”) and
the form of Option Agreement attached thereto as Exhibit A (the “Option
Agreement”). The Corporation agrees to register the Option Shares with the
Securities and Exchange Commission on Form S-8 within 30 days of the Effective
Date. In addition, in the event the Corporation’s Market Capitalization (as
defined in the Grant Notice) is $175 million or more for 15 consecutive trading
days, no later than the first year anniversary of the expiration of the Term,
then the Corporation will issue to Consultant upon the conclusion of such 15
trading day period a five-year option to purchase an additional 1.5% of the
Corporation’s outstanding Common Stock on a fully diluted basis calculated as of
the date of this Agreement, at an exercise price equal to the closing price on
the 15th day of such 15 trading day period.
 
2

--------------------------------------------------------------------------------


 
(b) Expenses. The Corporation shall reimburse the Consultant for all reasonable
business expenses incurred during Consultant’s engagement hereunder (the
“Expenses”), with any individual Expenses in excess of two thousand five hundred
dollars ($2,500) or aggregate Expenses in excess of five thousand dollars
($5,000) in any 30-day period commencing as of the Effective Date to be
submitted to the Corporation’s board of directors (the “Board”) for pre-approval
by the Board.


(c) Additional Remuneration. During the Successive Term, if any, the Consultant
shall be entitled to only such remuneration as may be negotiated and mutually
agreed upon in writing by the Parties. The parties agree that prior to the end
of the Initial Term they shall use good faith efforts to negotiate renumeration
for the Successive Term; provided that nothing herein shall require either party
to renew the term of this Agreement for the Successive Term.


7. Termination and Termination Benefits. Notwithstanding the provisions of
Section 2, the Consultant’s engagement under this Agreement shall terminate
under the following circumstances:


(a) Termination for Cause. Subject to Section 7(d), the Corporation may
terminate Consultant's engagement under this Agreement for Cause at any time
prior to expiration of the Term. As used herein, "Cause" shall mean only:
 
(i)if Consultant is convicted of (or pleads nolo contendere to) any felony;
 
(ii)acts of fraud, misappropriation or embezzlement committed by Consultant at
the expense of the Corporation;
 
(iii) a determination by the Corporation that Consultant has engaged in willful
misconduct, gross negligence or gross or habitual neglect in the performance of
his duties under this Agreement; or


(iv) a material breach by the Consultant of any of the covenants, terms or
provisions of this Agreement that remains uncured for a period of 30 days after
written notice by the Corporation to the Consultant.


Consultant shall not be deemed to have been terminated for Cause unless and
until there shall have been delivered to him a copy of a resolution duly adopted
by the affirmative vote of a majority of the Board (not counting the Consultant)
at a meeting of the Board (after reasonable notice to Consultant and opportunity
for Consultant, together with his counsel, to be heard before the Board and to
cure such conduct within thirty (30) days thereof to the extent curable),
finding that in the good faith opinion of the Board, Consultant engaged in the
conduct described herein, and specifying the particulars thereof.


(b) Termination for Good Reason. Subject to Section 7(d), the Consultant’s
engagement under this Agreement may be terminated by the Consultant for Good
Reason by written notice to the Board. The occurrence of one or more of the
following events shall constitute “Good Reason”:
 
(i) the Corporation’s material breach of any of the provisions of this
Agreement, which breach is not cured by the Corporation within fifteen (15) days
following written notice thereof from Consultant; provided, that the Corporation
can only cure such breach on two (2) occasions;
 
(ii) any adverse alteration in Consultant's duties hereunder;
 
3

--------------------------------------------------------------------------------


 
(iii) any reduction in Consultant's compensation;


(iv) the Board or the Chief Executive Officer requests the Consultant to engage
in any unlawful activity; or
 
(v) a Change in Control shall occur.
 
A "Change in Control" shall be deemed to have occurred if the conditions set
forth in any one of the following paragraphs shall have been satisfied:
 
(i)  any "person," as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act") (other than the
Corporation or any Affiliate thereof, is or becomes after the Effective Date the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Corporation (not including in the securities
beneficially owned by such person any securities acquired directly from the
Corporation or Executive) representing fifty percent (50%) or more of the
combined voting power of the Corporation's then outstanding securities; or
 
(ii) in the event that the individuals who at the beginning of the Initial Term
constitute the Board, and any new director whose election by the Board or
nomination for election by the Corporation's shareholders was approved by a vote
of at least a majority of the Board then still in office who either were members
of the Board at the beginning of the Initial Term or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority thereof during the Initial Term; or
 
(iii) the shareholders of the Corporation approve a merger or consolidation of
the Corporation with or the sale of the Corporation to any other entity and, in
connection with such merger, consolidation or sale, individuals who constitute
the Board immediately prior to the time any agreement to effect such merger or
consolidation is entered into fail for any reason to constitute at least a
majority of the Board of the surviving corporation following the consummation of
such merger or consolidation; or


(iv) the shareholders of the Corporation approve a plan of complete liquidation
of the Corporation or an agreement for the sale or disposition by the
Corporation of all or substantially all of the Corporation's assets to an entity
not controlled by the Corporation.
 
(c)Termination Without Cause or Good Reason. Subject to Section 7(d), the
Consultant’s engagement under this Agreement may be terminated by the
Corporation without Cause, or by the Consultant without Good Reason, immediately
upon written notice to the other Party.


(d) Effects of Termination. If during the Term (i) the Consultant’s engagement
is terminated by the Corporation for Cause, or by the Consultant without Good
Reason, then any as yet unvested Option Shares shall be immediately forfeited
upon the date of such termination (the “Termination Date”), as provided in the
Option Agreement; or (ii) the Consultant’s engagement is terminated by the
Corporation without Cause, or by the Consultant for Good Reason, then any as yet
unvested Option Shares shall immediately vest and become exercisable upon the
Termination Date, for the entire life of the Option, as provided in the Option
Agreement. Notwithstanding anything herein to the contrary, the Consultant’s
obligations under Sections 8 of this Agreement and the Corporation’s obligations
under Section 9 of this Agreement shall survive any termination of the
Consultant’s engagement with the Corporation at any time and for any reason.
 
4

--------------------------------------------------------------------------------


 
(e) Death; Disability. Upon the death or Disability of the Consultant, all
obligations of the Corporation under this Agreement shall immediately terminate
other than with respect to vested but unexercised Option Shares to the extent
accrued or vested through the Termination Date, as provided in the Option
Agreement. As used in this Section 7, the term “Disability” means the good faith
determination of the Board that the Consultant has become so physically or
mentally incapacitated or disabled as to be unable to satisfactorily perform his
duties hereunder for a period of one hundred twenty (120) consecutive calendar
days or for one-hundred eighty (180) days in any three-hundred sixty (360) day
period, such determination based upon a certificate as to such physical or
mental disability issued by a licensed physician and/or psychiatrist (as the
case may be) mutually agreed upon by Consultant and the Corporation.
 
(f) No Mitigation; No Offset. The Parties hereto agree that Consultant shall not
be required to mitigate damages in respect of any termination benefit or payment
due under this Agreement or in respect of any damage award as a result of the
Corporation's breach of this Agreement, nor shall any such benefit or award be
offset by any future compensation or income received by Consultant from any
other source. The Corporation shall not have the right to offset against its
obligations hereunder or against any such damage award any amounts payable by
Consultant to Corporation for any reason.
 
8. Non Competition; Non Solicitation; Confidentiality; Proprietary Rights
 
(a) Non-Competition. The Consultant agrees that he shall not during the Term:


(i) directly or indirectly own, engage in, manage, operate, join, control, or
participate in the ownership, management, operation, or control of, or be
connected as a stockholder, partner, member, joint venturer, director, officer,
employee, consultant or agent with, any corporation, limited liability company,
partnership, sole proprietorship, association, business, trust, or other
organization, entity or individual which develops, manufactures or markets
products or performs services which are competitive with products or services of
the Corporation or its subsidiaries; provided, however, that the Consultant may
own, directly or indirectly, securities of any entity traded on a national
securities exchange or listed or quoted on an interdealer quotation system; and
provided, further, that the Consultant does not, directly or indirectly, own
more than 5% of any class of equity securities, or securities convertible into
or exercisable or exchangeable for more than 5% of any class of equity
securities, of such entity;


(ii) call upon, solicit, direct, take away, provide products or services to, or
accept any orders of business from, any customers or clients of the Corporation
for products or services which are competitive with the products or services of
the Corporation or its subsidiaries; or


(iii) solicit any employee of the Corporation to terminate such employee’s
employment with the Corporation.
 
5

--------------------------------------------------------------------------------


 
(b) Confidential Information. As used in this Agreement, the term “Confidential
Information” shall mean proprietary and non-public information that is not
disclosed by the Corporation in its public filings. Confidential Information
includes information, whether or not patentable or copyrightable, in written,
verbal, electronic or other tangible or intangible forms, stored in any medium,
including, by way of example and without limitation, trade secrets, ideas,
concepts, designs, configurations, specifications, drawings, blueprints,
diagrams, models, prototypes, samples, flow charts processes, techniques,
formulas, software, improvements, inventions, domain names, data, know-how,
discoveries, copyrightable materials, marketing plans and strategies, sales and
financial reports and forecasts, customer lists, studies, reports, records,
books, contracts, instruments, surveys, computer disks, diskettes, tapes,
computer programs and business plans, prospects and opportunities (such as
possible acquisitions or dispositions of businesses or facilities). Confidential
Information may include information developed by the Consultant in the course of
the Consultant’s engagement by the Corporation, as well as other information to
which the Consultant may have access, in connection with the Consultant’s
engagement. Notwithstanding the foregoing, Confidential Information does not
include information (i) that is or becomes generally available in the public
domain through no fault of the Consultant, (ii) was known by the Consultant
prior to his engagement by the Corporation, (iii) is disclosed pursuant to the
lawful requirement or request of a governmental agency or disclosure is
permitted or required by operation of law, court order, civil process or stock
exchange.


(c) Confidentiality. In the course of performing services hereunder on behalf of
the Corporation and its affiliates, the Consultant has had, and from time to
time will have, access to Confidential Information. The Consultant agrees (i) to
hold such Confidential Information in strict confidence, (ii) not to disclose
the Confidential Information to any person (other than in the course of the
regular business of the Corporation), and (iii) not to use, directly or
indirectly, any of the Confidential Information for any purpose other than on
behalf of the Corporation. All documents, records, data, apparatus, equipment
and other physical property, whether or not pertaining to Confidential
Information, that are furnished to the Consultant by the Corporation or are
produced by the Consultant in connection with the Consultant’s engagement will
be and remain the sole property of the Corporation. Upon the termination of the
Consultant’s engagement with the Corporation at any time and for any reason, and
as and when otherwise requested by the Corporation, all Confidential Information
(including, without limitation, all data, memoranda, customer lists, notes,
programs and other papers or items, and reproductions thereof relating to the
foregoing matters) in the Consultant’s possession or control, shall be
immediately returned to the Corporation.


(d) Third Party Agreements and Rights. The Consultant represents to the
Corporation that the Consultant’s execution of this Agreement, the Consultant’s
engagement with the Corporation and the performance of the Consultant’s
obligations under this Agreement do not violate any existing obligations the
Consultant has to any previous employer or other party. In the Consultant’s work
for the Corporation, the Consultant will not disclose or make use of any
information in violation of any agreements with or rights of any previous
employer or other party, and the Consultant will not bring to the premises of
the Corporation any copies or other tangible embodiments of confidential
information belonging to or obtained from any previous employment or other
party.


(e) Inventions. The Consultant recognizes that the Corporation possesses a
proprietary interest in all of the Confidential Information and has the
exclusive right and privilege to use, protect by copyright, patent or trademark,
or otherwise exploit the processes, ideas and concepts described therein to the
exclusion of the Consultant, except as otherwise agreed between the Corporation
and the Consultant in writing. The Consultant expressly agrees that any
products, inventions, discoveries or improvements made by the Consultant in the
course of the Consultant’s engagement, including any of the foregoing which is
based on or arises out of the Confidential Information, shall be the property of
and inure to the exclusive benefit of the Corporation. The Consultant further
agrees that any and all products, inventions, discoveries or improvements
developed by the Consultant (whether or not able to be protected by copyright,
patent or trademark) during the Term, or involving the use of the time,
materials or other resources of the Corporation, shall be promptly disclosed to
the Corporation and shall become the exclusive property of the Corporation, and
the Consultant shall execute and deliver any and all documents necessary or
appropriate to implement the foregoing.
 
6

--------------------------------------------------------------------------------


 
(f) Certain Remedies. It is specifically understood and agreed that any breach
of the provisions of this Section 8 of this Agreement by the Consultant could
result in irreparable injury to the Corporation and its subsidiaries and
affiliates, and that the remedy at law alone may be an inadequate remedy for
such breach. Accordingly, the Consultant agrees that if the Consultant breaches
any portion of this Agreement, the Corporation or its subsidiaries and
affiliates shall be entitled, in addition to any other remedy it may have, to
seek to enforce the specific performance of this Agreement by the Consultant
through both temporary and permanent injunctive relief, it being understood that
injunctive relief is in addition to, and not in lieu of, such other remedies.
 
9. Indemnification. The Corporation shall indemnify the Consultant as provided
in an indemnification agreement in the form attached hereto as Exhibit B.


10. Integration. This Agreement and the attachments hereto constitute the entire
agreement between the Parties with respect to the subject matter hereof and
supersede all prior agreements between the Parties, whether written or verbal,
with respect to any related subject matter.


11. Assignment; Successors and Assigns, etc. Neither the Corporation nor the
Consultant may make any assignment of this Agreement or any interest herein
without the prior written consent of the other Party; provided, however, in the
event of a Change in Control, this Agreement shall be binding upon and inure to
the benefit of such successor and such successor shall discharge and perform all
the promises, covenants, duties, and obligations of the Corporation hereunder.


12. Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.


13. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving Party. The failure of any Party to require the
performance of any term or obligation of this Agreement, or the waiver by any
Party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.


14. Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested to the Parties as
follows:


if to the Consultant, at the last address the Consultant has filed in writing
with the Corporation,
 
7

--------------------------------------------------------------------------------


 
with a copy to:


Manatt, Phelps & Phillips, LLP
11355 W. Olympic Blvd.
Los Angeles, California 90064
Attn: Mark J. Kelson, Esq.


if to the Corporation, as follows:


Sionix Corporation
2082 Michelson Drive, Suite 306
Irvine CA 92612
Attn.: Chairman of the Board of Directors


with a copy to:


Richardson & Patel LLP
The Chrysler Building
405 Lexington Avenue, 26th Floor
New York, New York 10174
Attn.: Kevin Friedmann, Esq.


15. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Consultant and by a duly authorized representative of
the Corporation.


16. Governing Law. This Agreement shall be construed under and be governed in
all respects by the laws of the State of California, without giving effect to
the conflict of laws principles thereof.


17. Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each Party and
delivered to the other Party; provided that a facsimile signature or email
delivery of a “.pdf” file containing such signature shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original, not a facsimile signature.


18. Attorneys’ Fees and Costs. If any action at law or in equity is necessary to
enforce or interpret any of the rights or obligations under this Agreement, the
prevailing Party shall be entitled to reasonable attorneys’ fees, costs, and
disbursements in addition to any other relief to which the prevailing Party may
be entitled. In addition, the Corporation shall promptly reimburse the
Consultant upon presentation of billing statements for any and all legal fees
and expenses incurred by him in the preparation and negotiation of this
Agreement and the other agreements related hereto.
 


[SIGNATURE PAGE TO FOLLOW]
 
8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first set forth above.



 
CORPORATION:
     
SIONIX CORPORATION
         
By:
/s/ John Foster     
Name: John Foster
   
Title: Chairman of the Board
             
CONSULTANT:
          /s/ Mark Maron    
MARK MARON

 
9

--------------------------------------------------------------------------------


 
Exhibit A


Form of Stock Option Agreement



--------------------------------------------------------------------------------



Exhibit B


Form of Indemnification Agreement
 

--------------------------------------------------------------------------------

